MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                  Jan 14 2016, 6:02 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Tia R. Brewer                                             Gregory F. Zoeller
Grant County Public Defender                              Attorney General of Indiana
Marion, Indiana
                                                          Karl Scharnberg
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Shawn D. Harbert,                                        January 14, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A04-1505-CR-334
                                                         Appeal from the Grant Superior
        v.                                               Court.
                                                         The Honorable Jeffrey Todd, Judge.
State of Indiana,                                        Cause No. 27D01-1410-FB-44

Appellee-Plaintiff.




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 27A04-1505-CR-334 | January 14, 2016         Page 1 of 6
                                             Statement of the Case
[1]   Shawn D. Harbert appeals from his conviction of Class B felony dealing in
                   1
      cocaine. We affirm.


                                                     Issue
[2]   The sole issue Harbert raises for our review is whether there is sufficient

      evidence to support his conviction.


                                   Facts and Procedural History
[3]   On February 13, 2014, Detective Mark Stefanatos of the Grant County

      J.E.A.N. Team Drug Task Force informed other J.E.A.N. Team detectives he

      had received information from a confidential informant, Jacob Larkey, about a

      possible controlled drug buy. Larkey stated that he could arrange for an

      undercover officer to purchase one gram of cocaine for $100 from an individual

      named “Steve” at a Circle K convenience store in Marion, Indiana. Larkey

      would be the introducing party in the controlled buy.


[4]   J.E.A.N. Team Detective Leland Smith arranged to meet Larkey to conduct the

      buy. J.E.A.N. Team Detective Josh Ziegler immediately headed to the location

      of the controlled buy in order to examine the area and establish a vantage point




      1
          Ind. Code § 35-48-4-1(a) (2006).


      Court of Appeals of Indiana | Memorandum Decision 27A04-1505-CR-334 | January 14, 2016   Page 2 of 6
      to record the transaction from across the street. Two other detectives went to

      the location to establish surveillance.


[5]   Meanwhile, Detective Smith gathered audio visual recording devices from the

      J.E.A.N. Team office to record and monitor the controlled buy. He also

      photocopied the buy money. While he was preparing for the buy, Detective

      Smith was notified that he needed to leave the office quickly because people

      were already waiting at the location of the controlled buy. After reaching the

      front of the Circle K, Detective Smith noticed a reddish Jeep that was backed

      into a parking spot almost directly in front of the store, and a man was sitting

      inside.


[6]   Detective Smith exited his vehicle, and walked toward the convenience store’s

      doors, until he recognized and greeted Larkey, who was standing next to the

      open passenger-side door of the Jeep. Harbert was seated in the driver’s seat.

      Detective Smith leaned in the passenger side of the Jeep as Larkey rested on the

      seat facing the back with his legs out of the vehicle. Larkey asked Harbert,

      “[D]o you got the shit so I can sell it to him?” Tr. p. 50. Harbert’s right arm

      was extended upwards toward the rear of the Jeep and his left hand was cupped

      and near the steering wheel, resting on his leg. Larkey extended his empty,

      open hand. Harbert’s left hand was momentarily out of view behind Larkey’s

      zippered jacket. However, Harbert’s right hand came down into view toward

      the area of Larkey’s open right hand, which was briefly obscured, and the

      center console. Harbert’s empty right hand then immediately extended toward

      Smith, and Larkey’s open right hand held what appeared to be a baggie

      Court of Appeals of Indiana | Memorandum Decision 27A04-1505-CR-334 | January 14, 2016   Page 3 of 6
       containing a substance. Larkey slid the baggie across the passenger seat to

       Detective Smith, who handed $100 in cash to Harbert and picked up the baggie.


[7]    Subsequent testing revealed that the substance inside the baggie was .4 grams of

       pure cocaine. Harbert told Detective Smith to keep it in his pocket, and Smith

       complied. As Larkey moved away from the Jeep, Detective Smith asked for

       Harbert’s phone number, but Harbert refused. The entire transaction was

       concluded in a matter of seconds.


[8]    Harbert immediately left the Circle K. Detective Smith recited Harbert’s license

       plate number so that it could be recorded. Detective Ziegler, who had observed

       and recorded the controlled buy from across the street, followed Harbert and

       also obtained the license plate number. Larkey and Detective Smith got into

       Detective Smith’s vehicle where they discussed Harbert’s identity—a man

       Larkey believed was named Steve—and arranged for Larkey to provide

       Detective Stefanatos with Harbert’s telephone number.


[9]    The State charged Harbert with dealing in cocaine as a Class B felony, and a

       jury found Harbert guilty of that charge. The trial court sentenced Harbert to

       eleven years, with six years executed and five years suspended to probation.

       Harbert now appeals.


                                    Discussion and Decision
[10]   Harbert challenges the sufficiency of the evidence to support his conviction.

       When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,
       Court of Appeals of Indiana | Memorandum Decision 27A04-1505-CR-334 | January 14, 2016   Page 4 of 6
       817 (Ind. 1995), reh’g denied. Rather, we look to the evidence and the

       reasonable inferences therefrom that support the verdict. Id. We will affirm the

       conviction if there exists evidence of probative value from which a reasonable

       trier of fact could find the defendant guilty beyond a reasonable doubt. Id.


[11]   The State was required to establish beyond a reasonable doubt that Harbert

       knowingly or intentionally possessed with intent to deliver cocaine. Ind. Code

       § 35-48-4-1.


[12]   Harbert argues that there is insufficient evidence to support his conviction,

       contending the evidence only shows a transaction between Larkey and

       Detective Smith, but no involvement on Harbert’s part with the cocaine. In

       particular, Harbert claims that the only evidence of his involvement was

       Detective Smith’s testimony. He also argues that Larkey should have been

       patted down prior to the buy to establish that the cocaine did not come from

       him. Harbert’s argument is a request to reweigh the evidence, a task we will

       not undertake. Jordan, 656 N.E.2d at 817.


[13]   The audio visual recording of the controlled buy established that Larkey asked

       Harbert if he had the cocaine for sale to Detective Smith. Harbert’s right arm

       was extended upwards toward the rear of the Jeep and his left hand was cupped

       and near the steering wheel, resting on his leg. Larkey extended his empty,

       open hand. Harbert’s left hand was momentarily out of view behind Larkey’s

       zippered jacket. However, Harbert’s right hand came down into view toward

       the area of Larkey’s open hand, which was briefly obscured, and the center


       Court of Appeals of Indiana | Memorandum Decision 27A04-1505-CR-334 | January 14, 2016   Page 5 of 6
       console. Harbert’s empty right hand then immediately extended toward Smith,

       and Larkey’s open right hand came into view appearing to hold a baggie

       containing a substance. Larkey slid the baggie across the passenger seat to

       Detective Smith, who handed $100 in cash to Harbert and picked up the baggie.

       Harbert told Smith to keep it, meaning the baggie, in his pocket, and Smith

       complied. When asked, Harbert did not give Smith his telephone number.

       Testing of the substance identified it as cocaine. There is sufficient evidence to

       support Harbert’s conviction.


[14]   A verdict may be affirmed based solely on circumstantial evidence if that

       circumstantial evidence supports a reasonable inference of guilt. Maul v. State,

       731 N.E.2d 438, 439 (Ind. 2000). The evidence presented at trial supports a

       reasonable inference of guilt. Harbert presented his version of the events to the

       jury, but they chose to disbelieve it.


                                                Conclusion
[15]   In light of the foregoing, we affirm the trial court’s decision.


[16]   Affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A04-1505-CR-334 | January 14, 2016   Page 6 of 6